Citation Nr: 0034100	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  95-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for uveitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from November 1980 through 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The appeal was remanded to the Board in July 1997.  


REMAND

A July 1997 Board decision granted service connection for 
arthritis at L4-5.  A March 2000 RO decision implemented this 
grant and assigned a 10 percent evaluation effective February 
25, 1993.  The March 2000 RO decision also granted service 
connection for systemic sarcoidosis and assigned a 
noncompensable evaluation, effective July 2, 1998.  The 
veteran's representative, in VA Form 646 received in October 
2000, indicates disagreement with the evaluation assigned for 
the veteran's service-connected arthritis at L4-5 and 
systemic sarcoidosis.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In April 1998 the veteran submitted treatment records from 
the Patrick Murray Eye Clinic that were dated from 1995 
through March 1998.  At the time of that submission she also 
indicated that additional files were available at the VA 
Medical Center in Detroit.  In a February 2000 communication 
the veteran indicated that her vision had became worse and 
requested that treatment and examination records from the 
Patrick Murray Eye Clinic from February 1998 to the present 
be requested.  

An April 2000 letter to the veteran requested that she 
complete a release so that records could be obtained from the 
Patrick Murray Eye Clinic.  The record does not indicate that 
the veteran responded to this request.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law requires that the VA shall notify the 
claimant if the VA is unable to obtain records with respect 
to the claim.  See  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,  (2000) (to be 
codified at 38 U.S.C. §5103A).  The record does not indicate 
that an attempt has been made to obtain additional records 
from the VA Medical Center in Detroit or that the veteran has 
been informed that the VA has been unable to obtain records 
from the Patrick Murray Eye Clinic from February 1998 until 
the present.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Detroit and request copies of 
all records related to treatment of the 
veteran for eye disability, that are not 
already included in the claims file. 

2.  The RO shall undertake all necessary 
notification to the veteran, in 
compliance with the Veterans Claims 
Assistance Act of 2000, with respect to 
not obtaining any relevant records, 
including records from the Patrick Murray 
Eye Clinic from February 1998 until the 
present.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and extent of her 
uveitis.  All necessary tests and studies 
should be conducted and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the report should reflect that 
such review is accomplished.  The 
examiner is requested to offer an opinion 
as to any visual impairment, visual field 
loss, pain, rest requirements or episodic 
incapacities due to uveitis.  With 
respect to episodic incapacities, the 
examiner is requested to provide an 
opinion as to the duration and frequency 
of any episodic incapacities.  A complete 
rationale for all opinions offered should 
be provided.  

4.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to increased ratings for 
arthritis at L4-5 and systemic 
sarcoidosis.  All appropriate appellate 
procedures should then be followed.

5.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with.  The RO should then 
readjudicate the issue currently on 
appeal.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



